Citation Nr: 0024736	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  93-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a temporary total hospitalization rating.  


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and two doctors


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to October 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) from RO decisions which denied service connection for 
PTSD and denied a temporary total hospitalization rating 
under 38 C.F.R. § 4.29.  [Initially, the appeal also included 
an issue of an increased rating for migraine headaches, but 
the RO subsequently granted the maximum increased rating, and 
such matter is no longer on appeal.]

In recent correspondence, the veteran has raised a number of 
other claims which he acknowledges are not before the Board 
at this time; such claims should be pursued through the RO.  


FINDING OF FACT

In September 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (1999).  The 
appellant has withdrawn this appeal, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

